 1
                                  UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                        ***
 4
      CARL VON BRADLEY,                                       Case No. 2:19-cv-00922-JAD-BNW
 5
                              Plaintiff,
 6                                                            ORDER
            v.
 7
      MGM RESORTS,
 8
                              Defendant.
 9

10

11          Nevada state-prison inmate Carl Von Bradley submitted initiating documents to the court
12   on May 30, 2019, which include an application to proceed in forma pauperis (IFP) and a civil
13   rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) He also filed a motion requesting
14   that the court stay the filing fee. (ECF No. 2.)
15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking
16   to proceed without paying the filing fee must complete an application to proceed IFP and attach
17   (1) an inmate account statement for the past six months, and (2) a financial certificate from the
18   institution where he is incarcerated certifying the amount of funds in plaintiff’s inmate trust
19   account at the institution. If the plaintiff has been incarcerated at the institution for fewer than six
20   months, the certificate must show the account’s activity for the shortened period. LSR 1-2.
21          Here, plaintiff’s IFP application is incomplete because it does not include the financial
22   certificate, which is on page four of the form application. Additionally, plaintiff did not submit
23   an inmate account statement for the past six months. The court therefore will deny plaintiff’s IFP
24   application without prejudice. Plaintiff must properly complete his IFP application or pay the full
25   filing fee for this action. If plaintiff chooses to file a IFP application, then he must file a complete
26   application including all of the documents referenced in this Order. Given that the court does not
27   have sufficient information to evaluate plaintiff’s financial status, the court also will deny
28   plaintiff’s motion to stay the filing fee without prejudice.
 1             IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed In Forma

 2   Pauperis (ECF No. 1) is DENIED without prejudice.

 3             IT IS FURTHER ORDERED that the Clerk of Court must send plaintiff a blank

 4   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

 5   packet.

 6             IT IS FURTHER ORDERED that by December 2, 2019, plaintiff must either: (1) file a

 7   complete application to proceed in forma pauperis, on the correct form with complete financial

 8   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

 9   fee and the $50 administrative fee.

10             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

11   recommendation that this case be dismissed.

12             IT IS FURTHER ORDERED that plaintiff’s motion to stay the filing fee (ECF No. 2) is

13   DENIED without prejudice.

14

15             DATED: October 30, 2019

16

17
                                                           BRENDA WEKSLER
18                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
